DETAILED ACTION
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,521,067 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Response to Arguments
The Examiner notes that in view of the amendment, a new ground of rejection is set forth below. Although a new ground of rejection is set forth below, the Examiner notes that during the September 18, 2020 telephonic interview, a discussion was held regarding an argument against the Chiang prior art reference in which the Applicant stated that Chiang used a central determination node.   
The Examiner, in view of the Applicant’s arguments, has now relied upon prior art that teaches that in addition to a centralized determination node, it was known to use a distributed system and/or where each node performs the desired calculations.  
In addition, in further review of the claims, the Examiner notes that dependent claim 16 (which was not discussed during the previous interview) states “wherein the central processor performs the process for each node and transmits results to each node for use in routing network traffic” (emphasis added).  Thus, it appears that the calculation of e.g. the split ratio which is claimed to be performed “at each node” in claim 7 is also covered by a method which uses a centralized processor.   
The Examiner notes that this appears to be in conflict with the discussion held during the interview. In view of this, claim 16 is not clear as to whether or not the claimed process is performed at each node or at a central processor or both (since claim 16 incorporates all the limitations of its base claim).  The Examiner has thus rejected claim 16 as being indefinite as set forth below. 

Claim Rejections - 35 USC § 112
Claim  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The Examiner notes that claim 7 recites a processor executing a process to perform a calculation of a split ratio at each node on an ongoing basis and wherein calculating the split ratio at each node comprises taking into account each node’s current knowledge of shortest paths. 
Claim 16 recites wherein the processor comprises a central processor and the central processor performs the process for each node and transmits to each node for use in routing network traffic. 
The claim is not clear since it is not understood how the same process can be performed at each node as well as in a centralized processor. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-26, 28-55 and 60-63 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beshai U.S. Patent 6,744,775 in view of Kodialam US Patent Pub. 2005/0265258
Regarding claim 7:
A method for routing electronic data packets in a network, the method comprising: one or more processors executing a process to: identify a plurality of network nodes in a network, wherein packets are sent between a source node of the plurality of network nodes, and a destination node of the plurality of network nodes; 
As shown in Figure 1, Beshai discloses a plurality of nodes coupled to a network which includes a plurality of links. See col. 4, lines 62-67.  Figure 1 also shows a plurality of processors within each node/router. See also col. 1, lines 33-48 which discloses source and destination nodes of the network. 



    PNG
    media_image1.png
    373
    382
    media_image1.png
    Greyscale

for each packet, performing a calculation of a split ratio at each node on an ongoing basis, wherein the split ratio comprises a selection of which node-to-next node route each packet takes to go from a source destination node to a destination node, wherein calculating the split ratio at each node comprises, taking into account each node's current knowledge of shortest paths to a destination node for a packet; and decreasing a number of packets forwarded to a node that is not in a shortest path to the destination node, wherein [the] a rate of decrease is proportional to a value [of] including a current split ratio.  
See col. 2, lines 4-19 which discloses of the controller is aware of the state information for each link and col. 5, lines 31-45 which discloses the controller receiving link state information from other 
See col. 5, lines 40-55 which discloses using the received link-state information to determine a subset of nodes influenced by the link state.  In addition a route set for every node in the network is determined which considers the best route based on “least cost”.  See also col. 13, lines 51-67 which discloses determining the shortest path and col. 17, lines 31-35 which discloses that each node develops its own routing table using the receiving network topology information. 
The examiner notes that Beshai does not specifically disclose of using a split ratio for determining an optimal subsequent node of the plurality of nodes. 
Kodialam is directed to a routing method which uses a split ratio scheme (see paragraphs [0060-0061]). Kodialam discloses in paragraph [0071] and with reference to Figure 5 that “it is desirable to route so as to minimize the maximum utilization of any link in the network. “. With reference to Figure 6 (shown below), Kodialam discloses Path Pi which is the shortest path from i to k and Qi which is the shortest path from k to j.  Paragraphs [0097-0120] represents the pseudo-code that is used to implement the algorithm. See paragraph [0120] which explains that the optimal traffic split ratio is determined.  See also step 502 in Fig. 5 which discloses the computation of traffic distribution ratios.  See paragraph [0089] which discloses that the flow on the specific links are incremented. 



    PNG
    media_image2.png
    314
    456
    media_image2.png
    Greyscale

	Thus, Kodialam discloses that it would have been obvious to one of ordinary skill in the art that Beshai would have used a split ratio since split ratio is part of link-state routing.  In paragraph [0160], Kodialam discloses that the method can be implement by each node of the network. 
Like Beshai, Kodialam uses a routing table for determining the next hop for every destination as well as the traffic splitting ratio between the next hops. See paragraph [0043]
Therefore, it would have been obvious to one of ordinary skill in the art to determine an optimal subsequent node by using a split-ratio as disclosed by Kodialam. As set forth above, Kodialam discloses that link-state routing includes traffic splitting. Thus, one of ordinary skill in the art would have used split ratio into the system of Beshai. In addition, Kodialam discloses using split-ratio so that traffic can be routed efficiently through the nodes. As disclosed in paragraph [0071], Kodialam states it is desirable to route so as to minimize the maximum utilization of any link in the network.

Regarding claim 8:
The method claim 7, wherein the one or more processors comprise one or more routers associated with network nodes, and wherein not all of the routers are required to perform the process.  

Regarding claim 9:
The method of claim 7 wherein performing the calculation of the split ratio at each node comprises receiving network link state information, and does involve information regarding demand at nodes.  
See paragraphs [0011, 0026 and [0048] of Kodialam which discloses information regarding demand at the nodes. 

Regarding claim 10:
The method of claim 9, wherein the link state information comprises one or more of a number of packets between nodes, and a number of packets per unit of distance between nodes.  
See col. 5, lines 40-55 which discloses using the received link-state information to determine a subset of nodes influenced by the link state.  In addition a route set for every node in the network is determined which considers the best route based on “least cost”.  See also col. 13, lines 51-67. In this case if the objective function is cost then the algorithm minimizes cost. If it is distance, the algorithm minimizes the distance. 


Regarding claim 11:
The method of claim 7, wherein the process comprises calculating a weighting factor for the split ratio at each node for each possible next node.  
See paragraph [0012] of Kodialam which discloses a set of weights that are used to calculate the set of preferred paths. See also paragraphs [0073 and 0082].

Regarding claim 12:
The method of claim 7, wherein the process comprises iteratively modifying packet forwarding at each node, comprising: a node determining whether there are packets currently destined for a given destination node; 
See col. 14, lines 14-41
if there are no packets currently destined for the given destination node, the node forwarding newly received packets to the given destination node along a shortest path; if there are packets currently destined for the given destination node, 
The Examiner notes that this limitation is a conditional limitation. In accordance with MPEP 2111.04(II), for a method claim, contingent limitations are not required to be performed if the condition has not been met. Therefore, this limitation is not required in the claim. 
the node adjusting a number of packets forwarded to the given destination node.  
See col. 14, lines 14-41

Regarding claim 13:
The method of claim 12, wherein adjusting the number of packets comprises reducing a number of packets along non-shortest routes and increasing the number of packets along currently calculated shortest paths.  
“. With reference to Figure 6, Kodialam discloses Path Pi which is the shortest path from i to k and Qi which is the shortest path from k to j.  Paragraphs [0097-0120] represents the pseudo-code that is used to implement the algorithm. See paragraph [0120] which explains that the optimal traffic split ratio is determined.  See also step 502 in Fig. 5 which discloses the computation of traffic distribution ratios.  See paragraph [0089] which discloses that the flow on the specific links are incremented. 


Regarding claim 14:
The method of claim 13, wherein adjusting is performed iteratively until an optimal route is obtained.  
See col. 5, lines 40-55 which discloses using the received link-state information to determine a subset of nodes influenced by the link state.  In addition a route set for every node in the network is determined which considers the best route based on “least cost”.  See also col. 13, lines 51-67. In this case if the objective function is cost then the algorithm minimizes cost. If it is distance, the algorithm minimizes the distance. 

Regarding claim 15:
The method of claim 8, wherein the performance of the process by a subset of the one or more routers, including one of the one or more routers, improves traffic in the network.  
See col. 10, lines 1-14
Regarding claim 16:
The method of claim 7 wherein the one or more processors comprise one or more routers associated with network nodes, and a central processor, and wherein the central processor performs the process for each node and transmits results to each node for use in routing network traffic.
See col. 2, lines 4-20.  See also paragraph [0007] of Kodialam. 

Regarding claim 17:
A system comprising:
at least one node including a link-state router (LSR), wherein the at least one node is coupled to a network including a plurality of nodes coupled via a plurality of links;
As shown in Figure 1, Beshai discloses a plurality of nodes coupled to a network which includes a plurality of links. See col. 4, lines 62-67. 



    PNG
    media_image1.png
    373
    382
    media_image1.png
    Greyscale

wherein the LSR is configured to include a plurality of routing components; 
See figure 2 and col. 5, lines 4-14. Beshai discloses the LSR includes route selection software, a processor and a memory. 
wherein the LSR is configured to receive feedback including link state information of the plurality of links; 
See col. 2, lines 4-19 which discloses of the controller is aware of the state information for each link and col. 5, lines 31-45 which discloses the controller receiving link state information from other nodes. The Examiner notes that Beshai also discloses that each node can determine a nodal routing table (see col. 17, lines 31-35). 
wherein at least one of the plurality of routing components is configured:
to use the link state information to characterize current knowledge of a shortest path to a destination node in the network;
See col. 5, lines 40-55 which discloses using the received link-state information to determine a subset of nodes influenced by the link state.  In addition a route set for every node in the network is determined which considers the best route based on “least cost”.  See also col. 13, lines 51-67 which discloses determining the shortest path and col. 17, lines 31-35 which discloses that each node develops its own routing table using the receiving network topology information. 
to select a split ratio that incrementally increases traffic along a first one of the plurality of links that corresponds to the shortest path to the destination node and incrementally decreases traffic along at least a second one of the plurality of links that corresponds to at least one other path to the destination node; and 
The examiner notes that Beshai does not specifically disclose of using a split ratio for determining an optimal subsequent node of the plurality of nodes. 
Kodialam is directed to a routing method which uses a split ratio scheme. Kodialam discloses in paragraph [0071] and with relation to Figure 5 that “it is desirable to route so as to minimize the maximum utilization of any link in the network. “. With reference to Figure 6 (shown below), Kodialam discloses Path Pi which is the shortest path from i to k and Qi which is the shortest path from k to j.  Paragraphs [0097-0120] represents the pseudo-code that is used to implement the algorithm. See paragraph [0120] which explains that the optimal traffic split ratio is determined.  See also step 502 in Fig. 5 which discloses the computation of traffic distribution ratios.  See paragraph [0089] which discloses that the flow on the specific links are incremented. 



    PNG
    media_image2.png
    314
    456
    media_image2.png
    Greyscale

	Thus, Kodialam discloses that it would have been obvious to one of ordinary skill in the art that Beshai would have used a split ratio since split ratio is part of link-state routing.  
Like Beshai, Kodialam uses a routing table for determining the next hop for every destination as well as the traffic splitting ratio between the next hops. See paragraph [0043]
Therefore, it would have been obvious to one of ordinary skill in the art to determine an optimal subsequent node by using a split-ratio as disclosed by Kodialam. As set forth above, Kodialam discloses that link-state routing includes traffic splitting. Thus, one of ordinary skill in the art would have used split ratio into the system of Beshai. In addition, Kodialam discloses using split-ratio so that traffic can be routed efficiently through the nodes. As disclosed in paragraph [0071], Kodialam states it is desirable to route so as to minimize the maximum utilization of any link in the network.

to determine a best route through the network by determining, using the selected split ratio, at least one optimal subsequent node, based at least in part on split ratios selected at each optimal subsequent node using current knowledge of the shortest path to the destination ode at each optimal subsequent node,  until the destination node is reached; and 

wherein the LSR is configured to control routing of traffic using the best route.
	See col.  1, lines 33-48, col. 5, lines 40-55.  As set forth in col. 13, lines 51-67, the best route can be based upon the overall cost of the route. 

Regarding claim 18:
The system of claim 17, wherein the at least one routing component includes at least one objective function, wherein resultant values generated by the at least one objective function adaptively characterize the network.
See col. 13, lines 51-67 which discloses of using the Dijkstra algorithm for finding the shortest route. In addition, the algorithm characterizes the network since the metric returns the cost of each link, and thus an indication of the least cost route. 

Regarding claim 19:
The system of claim 18, wherein the determination of the best route includes applying the at least one objective function to the link state information.
See col. 13, lines 51-67.  In one example, the shortest route (i.e. the route which minimizes a metric) is selected.  Cost is also considered as one of the metrics (least cost route). 

Regarding claim 20:
The system of claim 19, wherein the adaptive characterization of the network comprises recognizing changes in parameters of the network based at least in part on feedback of the link state information of the plurality of links, and adapting the characterization of the network in response to the changes in the parameters.
See col. 5, lines 31-45 which discloses receiving feedback (“If, at a node, a change is perceived in a link state, a signal indicating that change is sent to the controller.” ) and in response determine a subset of nodes influenced by the link state changes. See also col 5, lines 46-55. 

Regarding claim 21:
The system of claim 20, wherein the at least one routing component dynamically adapts to changes in traffic on the network.
	See col. 1, lines 12-19; col. 2, lines 4-20 (discloses a controller receiving link state information and directing traffic based on this information), col. 3, lines 1-12.

Regarding claim 22:
The system of claim 20, wherein the parameters include changes in network topology.
As disclosed in col. 2, lines 4-20, network wide state information is considered including changes in the network. See also col. 13, lines 51-67

Regarding claim 23:
The system of claim 20, wherein the parameters include variations in network traffic.
See col. 1, lines 12-19; col. 2, lines 4-20, col. 3, lines 1-12

Regarding claim 24:
The system of claim 20, wherein the parameters include the link state information.
See col. 2, lines 4-20 and col. 5, lines 31-45 which describes using link state information. 

Regarding claim 25:
The system of claim 24, wherein the link state information comprises a numerical description of a state of at least one of the plurality of links.
See col. 3, lines 63 – col. 4, line 3 which discloses information such as the number of link state changes. See also fig. 13 and col. 13, lines 51-67.

Regarding claim 26:
The system of claim 24, wherein the link state information comprises a valuation of an amount of traffic on at least one of the plurality of links.
See col. 2, lines 4-19 which discloses state information includes traffic occupancy information. In addition, see, col.  1, lines 33-48, col. 5, lines 40-55.

Regarding claim 28:
The system of claim 20, wherein the adaptive characterization of the network using the feedback of the link state information obviates pre-assigned network traffic information in order to compute link weights.
See col. 5, lines 31-45 which discloses receiving feedback (“If, at a node, a change is perceived in a link state, a signal indicating that change is sent to the controller.” ) and in response determine a subset of nodes influenced by the link state changes. See also col 5, lines 46-55. 

Regarding claim 29:
The system of claim 20, wherein the adaptive characterization of the network obviates pre-assigned network traffic information in order to begin routing traffic using the best route.
See col. 5, lines 31-45 which discloses receiving feedback (“If, at a node, a change is perceived in a link state, a signal indicating that change is sent to the controller.” ) and in response determine a subset of nodes influenced by the link state changes. See also col 5, lines 46-55. 

Regarding claim 30:
The system of claim 20, wherein the control of the routing by the at least one routing component based on the adaptive characterization of the network obviates routing based at least in part on coordination of the at least one node with others of the plurality of nodes.
See col. 5, lines 31-45 which discloses receiving feedback (“If, at a node, a change is perceived in a link state, a signal indicating that change is sent to the controller.” ) and in response determine a subset of nodes influenced by the link state changes. See also col 5, lines 46-55. 

Regarding claim 31:
The system of claim 17, wherein the at least one node including the LSR includes a single node including the LSR.
	See Fig. 1 and col. 3, lines 15-285 which discloses of node pairs between a source and a destination node. 

Regarding claim 32:
The system of claim 17, wherein the at least one node including the LSR includes two or more nodes each including the LSR.
	See Fig. 13 and its related text. See also col. 10, lines 63-col. 11, line 7. See also figure 1

Regarding claim 33:
The system of claim 17, wherein the at least one node including the LSR includes the plurality of nodes each including the LSR.
	See Fig. 13 and its related text. See also col. 10, lines 63-col. 11, line 7. See also figure 1. 

Regarding claim 34:
The system of claim 17, wherein the link state information is received at the LSR of the at least one node asynchronously relative to any other node of the plurality of nodes.
See col.  1, lines 33-48, col. 5, lines 40-55

Regarding claim 35:
The system of claim 19, wherein the applying of the at least one objective function to the link state information at the at least one node is asynchronous relative to any other node of the plurality of nodes.
See col. 13, lines 51-67.  In one example, the shortest route (i.e. the route which minimizes a metric) is selected.  

Regarding claim 36:
The system of claim 19, wherein the link state information includes updated link state information.
See col.  1, lines 33-48, col. 5, lines 40-55

Regarding claim 37:
The system of claim 36, wherein the determination of the best route includes dynamically adjusting the route at the at least one node in response to the updated link state information.
	See col.  1, lines 33-48, col. 5, lines 40-55

Regarding claim 38:
The system of claim 37, wherein the dynamic adjusting is performed iteratively until an optimal route is obtained, wherein the optimal route is a route that minimizes the objective function.


Regarding claim 39:
The system of claim 38, wherein the dynamic adjusting of an iteration includes applying the at least one objective function to the updated link state information received during the iteration.
See col. 5, lines 40-55 which discloses using the received link-state information to determine a subset of nodes influenced by the link state.  In addition a route set for every node in the network is determined which considers the best route based on “least cost”.  See also col. 13, lines 51-67. In this case if the objective function is cost then the algorithm minimizes cost. If it is distance, the algorithm minimizes the distance. 

Regarding claim 40:
The system of claim 39, wherein the dynamic adjusting comprises reducing a number of packets along non-shortest paths to the destination node.
See col. 5, lines 40-55 which discloses using the received link-state information to determine a subset of nodes influenced by the link state.  In addition a route set for every node in the network is determined which considers the best route based on “least cost”.  See also col. 13, lines 51-67. In this case if the objective function is cost then the algorithm minimizes cost. If it is distance, the algorithm minimizes the distance. If the packets goes from a long route to a short route, then the packets along non-shortest routes will be reduce based on the algorithm of minimizing distance. 

Regarding claim 41:
The system of claim 39, wherein the dynamic adjusting comprises increasing a number of packets along the shortest path to the destination node.
See col. 5, lines 40-55 which discloses using the received link-state information to determine a subset of nodes influenced by the link state.  In addition a route set for every node in the network is determined which considers the best route based on “least cost”.  See also col. 13, lines 51-67. In this case if the objective function is cost then the algorithm minimizes cost. If it is distance, the algorithm minimizes the distance.  As set forth above, if packets are routed from the longest path to the shortest, then packets in the shortest route are increased. 
Regarding claim 42:
The system of claim 39, wherein the dynamic adjusting comprises, for each packet to be routed to the destination node during each iteration, selection of a route each packet takes through the network using the selected split ratio.
Kodialam is directed to a method of routing packets through a network. In addition, Kodialam, in paragraph [0051] discloses that each network router (i.e. each node) implements the routing method to determine a path to be provisioned through the network. See also paragraph [0160] and paragraph [0070] which discusses uses traffic split ratios. 

Regarding claim 43:
The system of claim 42, wherein the dynamic adjusting comprises decreasing a number of packets forwarded to a node that is not in a shortest path to the destination node.
See col. 5, lines 40-55 of Beshai which discloses using the received link-state information to determine a subset of nodes influenced by the link state.  In addition a route set for every node in the network is determined which considers the best route based on “least cost”.  See also col. 13, lines 51-67 which also discloses the shortest path. In this case if the objective function is cost then the algorithm minimizes cost. If it is distance, the algorithm minimizes the distance.  Thus in this case, since the route changes to the shortest path then the packets in the longer path will be decreased. 

Regarding claim 44: 
The system of claim 43, wherein the rate of decrease is proportional to a value of the selected split ratio. 
As set forth above, Kodialam in paragraph [0160] and paragraph [0070] discusses the use of traffic split ratios.


Regarding claim 45:
The system of claim 19, wherein the best route is determined by minimizing the at least one objective function using the link state information.
See col. 5, lines 40-55 which discloses using the received link-state information to determine a subset of nodes influenced by the link state.  In addition a route set for every node in the network is determined which considers the best route based on “least cost”.  See also col. 13, lines 51-67. In this case if the objective function is cost then the algorithm minimizes cost. If it is distance, the algorithm minimizes the distance—thus if the objective function is either cost or distance, then it is minimized. 

Regarding claim 46:
The system of claim 45, wherein the best route is an optimal route between a source node and the destination node of the plurality of nodes.
See col.  1, lines 33-48, col. 5, lines 40-55

Regarding claim 47:
The system of claim 46, wherein the best route comprises a lowest cost route through the network.
See col.  1, lines 33-48, col. 5, lines 40-55

Regarding claim 48:
The system of claim 46, wherein the best route comprises a shortest route through the network.
See col.  1, lines 33-48, col. 5, lines 40-55

Regarding claim 49:
The system of claim 19, wherein the at least one routing component is configured to iteratively apply in real time the at least one objective function to the link state information and generate a plurality of link weights comprising a link weight for each link of the plurality of links.
	See paragraph [0012] of Kodialam which discloses a set of weights that are used to calculate the set of preferred paths. See also paragraphs [0073 and 0082]. 

Regarding claim 50:
The system of claim 49, wherein the at least one routing component is configured to determine at least one route for tenant traffic flow according to the plurality of link weights.
See paragraph [0016] of Kodialam.

Regarding claim 51:
The system of claim 50, wherein the control of the routing of the tenant traffic flow comprises continually adapting the at least one route in response to changes in the link state information as processed by the at least one objective function.
See col. 1, lines 65-col. 2, line 3; col. 2, lines 58-63 and col. 3, lines 29-42 of Beshai. 

Regarding claim 52:
The system of claim 17, wherein the control of the routing comprises controlling routing of the traffic to a next node of the best route via a single path.
	See col. 6, lines 40-57

Regarding claim 53:
The system of claim 17, wherein the control of the routing comprises controlling routing of traffic to a next node of the best route via a plurality of paths.
See col. 6, lines 40-57

Regarding claim 54:
The system of claim 17, wherein the control of the routing at the at least one node is independent of routing decisions of any other node of the plurality of nodes.
See col. 6, lines 40-57

Regarding claim 55:
The system of claim 17, wherein the LSR is configured to operate in conjunction with a plurality of routing systems of other nodes of the plurality of nodes.
See the paragraphs [0012-00163] of Kodialam which discloses of using different routing algorithms. 


Regarding claim 60:
The system of claim 17, wherein the at least one routing component includes a software-defined algorithm executing in the at least one node, wherein the at least one routing component is configured to interoperate with other network components of the at least one node.
	See col. 5, lines 4-13

Regarding claim 61:
The system of claim 60, wherein the other network components of the at least one node include one or more of logic components, interconnect components, ports, memory components, input/output components, and algorithms.
See Figure 2

Regarding claim 62:
The system of claim 17, wherein at least one routing component is configured to use the link state information to adaptively characterize the network.
See col. 5, lines 40-55 which discloses using the received link-state information to determine a subset of nodes influenced by the link state.  In addition a route set for every node in the network is determined which considers the best route based on “least cost”.  See also col. 13, lines 51-67. In this case if the objective function is cost then the algorithm minimizes cost. If it is distance, the algorithm minimizes the distance. 

Regarding claim 63:
The system of claim 62, wherein at least one routing component is configured to iteratively determine the best route through the network based at least in part on the adaptive characterization.
See col. 5, lines 40-55 which discloses using the received link-state information to determine a subset of nodes influenced by the link state.  In addition a route set for every node in the network is determined which considers the best route based on “least cost”.  See also col. 13, lines 51-67. In this case if the objective function is cost then the algorithm minimizes cost. If it is distance, the algorithm minimizes the distance. 

Claim 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beshai U.S. Patent 6,744,775 in view of Kodialam and further in view of Edwards US Patent Pub. 20100048549. 
Regarding claim 27:
The system of claim 24, wherein the link state information comprises one or more of a number of packets between nodes, and a number of packets per unit of distance between nodes.
Beshai, as set forth above, discloses of link state information; however, Beshai does not specifically disclose that the information includes one or more of a number of packets between nodes. 
Nonetheless, Edwards discloses that it was known in the art that link state information can include information such as the number of packets over specific node links See paragraph [0012].
Therefore, it would have been obvious to one of ordinary skill in the art to include the number of packets between nodes as disclosed by Edwards. The examiner notes that both Beshai and Edwards disclose of using link state information as well as monitoring the performance of a network.  Therefore, the examiner finds that considering the number of packets would have been obvious since it will allow the network to know the state of the network for each node. 

Claims 56-59 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beshai U.S. Patent 6,744,775 in view of Kodialam and further in view of  Voit U.S. Patent 6,157,648
Regarding claim 56:
The system of claim 17, wherein the at least one node includes a control plane that is separate and distinct from a data plane.
	Beshai, as applied above, does not specifically disclose whether the nodes includes control and data planes. Nonetheless, the examiner notes that it would have at least a control and data plane since packets are sent from one node to another and feedback signals are received from each of the other nodes. 
	Nonetheless, Voit discloses that it was known for networks to have both a control plane and a separate data plane.  See Figure 2. 

Regarding claim 57:
The system of claim 56, wherein the control plane is distributed among the plurality of nodes.
	As set forth above, it would have been obvious to one of ordinary skill in the art that the nodes of Beshai would have a control plane. See Figure 2 of Voit. 

Regarding claim 58: 
The system of claim 56, wherein the control plane comprises at least one of software and hardware.
	As set forth above, it would have been obvious to one of ordinary skill in the art that the nodes of Beshai would have a control plane. See Figure 2 of Voit.  See also figure 7 which discloses of hardware and figure 16 which discloses of the use of software. 

Regarding claim 59:
The system of claim 56, wherein the data plane comprises at least one of software and hardware.
	As set forth above, it would have been obvious to one of ordinary skill in the art that the nodes of Beshai would have a control plane. See Figure 2 of Voit. And col. 30, lines 27-35 which discloses data packets being transmitted on dedicated virtual paths. 

Allowable Subject Matter
Claims 1-6 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ovidio Escalante whose telephone number is (571)272-7537. The examiner can normally be reached on Monday to Friday - 6:00 AM to 2:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-1367 The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Ovidio Escalante/
Ovidio Escalante
Reexamination Specialist
Central Reexamination Unit - Art Unit 3992
(571) 272-7537


Conferees: 

/MAJID A BANANKHAH/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992